EXHIBIT 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following documents of Navistar International Corporation, its principal
subsidiary Navistar, Inc. and its indirect subsidiary Navistar Financial
Corporation are incorporated herein by reference.

 

10.1    Pooling and Servicing Agreement dated as of June 8, 1995, among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Chemical Bank, as 1990 Trust Trustee, and The Bank of New York, as
Master Trust Trustee. Filed as Exhibit 4.1 to Navistar Financial Securities
Corporation’s Form 8-K dated and filed December 12, 2003. Commission File No.
033-87374. 10.2    First Amendment to the Pooling and Servicing Agreement dated
as of September 12, 1995, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 10.103 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.3    Second Amendment to the Pooling and Servicing Agreement dated
as of March 27, 1996, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 10.104 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.4    Third Amendment to the Pooling and Servicing Agreement dated
as of July 17, 1998, among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller and The Bank of New York, as Master
Trust Trustee. Filed as Exhibit 10.105 to Navistar Financial Corporation’s
Form 10-K dated and filed December 10, 2007. Commission File No. 001-04146. 10.5
   Fourth Amendment to the Pooling and Servicing Agreement dated as of June 2,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.7 to Navistar Financial Securities Corporation’s
Form S-3/A dated and filed June 12, 2000. Commission File No. 333-32960. 10.6   
Fifth Amendment to the Pooling and Servicing Agreement dated as of July 13,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Trust’s
Form 8-K dated July 13, 2000 and filed July 14, 2000. Commission File No.
033-36767-03. 10.7    Sixth Amendment to the Pooling and Servicing Agreement
dated as of October 31, 2003, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 4.7 to Navistar Financial Dealer Note
Master Owner Trust’s Form S-3/A dated and filed December 23, 2003. Commission
File No. 333-104639-01. 10.8    Seventh Amendment to the Pooling and Servicing
Agreement dated as of June 10, 2004, among Navistar Financial Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller and The Bank of
New York, as Master Trust Trustee. Filed as Exhibit 4.6 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K dated June 10, 2004 and filed June 14,
2004. Commission File No. 333-104639-01.

 

E-3



--------------------------------------------------------------------------------

10.9    Eighth Amendment to the Pooling and Servicing Agreement dated as of
November 10, 2009, among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller and The Bank of New York Mellon, as
Master Trust Trustee. Filed as Exhibit 10.2 to Navistar Financial Corporation
Form 8-K dated and filed November 17, 2009. Commission File No. 001-04146. 10.10
   Ninth Amendment to the Pooling and Servicing Agreement, dated July 31, 2010,
among Navistar Financial Securities Corporation, as Seller, Navistar Financial
Corporation, as Servicer and The Bank of New York Mellon, as Master Trust
Trustee. Filed as Exhibit 10.1 to Form 8-K dated and filed August 3, 2010.
Commission File No. 001-09618. 10.11    Series 2004-1 Supplement to the Pooling
and Servicing Agreement, dated as of June 10, 2004, by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, and the Bank of New York, as Master Trust Trustee on behalf of the
Series 2004-1 Certificateholders. Filed as Exhibit 4.1 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K on June 14, 2004. Commission File No.
333-104639-01. 10.12    Amendment No. 1 to the Series 2004-1 Supplement to the
Pooling and Servicing Agreement, dated as of November 10, 2009, by and among
Navistar Financial Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 2004-1 Certificateholders. Filed as Exhibit 10.3 to
Navistar Financial Corporation’s Form 8-K dated and filed November 17, 2009.
Commission File No. 001-04146. 10.13    Note Purchase Agreement, dated as of
April 16, 2010, among Navistar Financial Services Corporation, Navistar
Financial Corporation, Kitty Hawk Funding Corporation, as a Conduit Purchaser,
Liberty Street Funding LLC, as a Conduit Purchaser, The Bank of Nova Scotia, as
a Managing Agent and a Committed Purchaser, and Bank of America, National
Association, as a Managing Agent, the Administrative Agent and a Committed
Purchaser. Filed as Exhibit 10.2 to Navistar Financial Corporation’s Form 8-K
dated and filed on April 21, 2010. Commission File No. 001-04146. 10.14    First
Amendment dated as of June 21, 2010 to the Note Purchase Agreement among
Navistar Financial Securities Corporation, as Seller, NFC, as Servicer, Kitty
Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding LLC, as
a Conduit Purchaser, The Bank of Nova Scotia, as a Managing Agent and a
Committed Purchaser, and Bank of America, National Association, as a Managing
Agent. Filed as Exhibit 10.113 to Quarterly Report on Form 10-Q dated September
7, 2010 and filed September 8, 2010. Commission File No. 001-09618. 10.15   
Second Amendment dated August 4, 2010 to the Note Purchase Agreement among
Navistar Financial Securities Corporation, as Seller, NFC, as Servicer, Kitty
Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding LLC, as
a Conduit Purchaser, The Bank of Nova Scotia, as a Managing Agent and a
Committed Purchaser, and Bank of America, National Association, as a Managing
Agent. Filed as Exhibit 10.1 to Form 8-K dated and filed August 5, 2010.
Commission File No. 001-09618. 10.16    Master Owner Trust Agreement dated as of
June 10, 2004, between Navistar Financial Securities Corporation, as Seller and
Chase Manhattan Bank USA, N.A. as Master Owner Trust Trustee. Filed as Exhibit
4.5 to Navistar Financial Dealer Note Master Owner Trust’s Form 8-K dated June
10, 2004 and filed June 14, 2004. Commission File No. 333-104639-01. 10.17   
Amendment No. 1 dated November 10, 2009 to the Master Owner Trust Agreement
dated as of June 10, 2004, between Navistar Financial Securities Corporation, as
Seller and Deutsche Bank Trust Company Delaware (as successor-in-interest to
Chase Manhattan Bank USA, N.A.) as Master Owner Trust Trustee. Filed as Exhibit
10.4 to Navistar Financial Corporation’s Form 8-K dated and filed November 17,
2009. Commission File No. 001-04146.

 

E-4



--------------------------------------------------------------------------------

10.18    Indenture, dated as of June 10, 2004, between Navistar Financial Dealer
Notes Master Owner Trust, as Issuer and the Bank of New York, as Indenture
Trustee. Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Owner
Trust’s Form 8-K dated June 10, 2004 and filed June 14, 2004. Commission File
No. 333-104639-01. 10. 19    Series 2009-1 Indenture Supplement dated November
10, 2009, to the Indenture dated June 10, 2004, between Navistar Financial
Dealer Note Master Owner Trust, as Issuer, and The Bank of New York Mellon, as
Indenture Trustee. Filed as Exhibit 10.1 to Navistar Financial Corporation’s
Form 8-K dated and filed November 17, 2009. Commission File No. 001-04146. 10.
20    Series 2010-1 Indenture Supplement dated February 12, 2010 to the
Indenture dated June 10, 2004, between Navistar Financial Dealer Note Master
Owner Trust, as Issuer, and the Bank of New York Mellon, as Indenture Trustee.
Filed as Exhibit 10.1 to Navistar Financial Corporation’s Form 8-K dated and
filed February 16, 2010. Commission File No. 001-04146. 10. 21    Series
2010-VFN Indenture Supplement, dated April 16, 2010, to the Indenture, dated as
of June 10, 2004, between Navistar Financial Dealer Note Master Owner Trust, as
Issuer, and The Bank of New York Mellon, as Indenture Trustee. Filed as Exhibit
10.1 to Navistar Financial Corporation’s Form 8-K dated and filed on April 21,
2010. Commission File No. 001-04146. *10.22    Navistar International
Corporation 1994 Performance Incentive Plan, as amended. Filed as Exhibit 10.31
to Form 10-Q for the period ended January 31, 2002, which was dated and filed
March 11, 2002. Commission File No. 001-09618. *10.23    Navistar International
Corporation 1998 Supplemental Stock Plan, as amended and supplemented by the
Restoration Stock Option Program. Filed as Exhibit 10.32 to Form 10-Q for the
period ended January 31, 2002, which was dated and filed March 11, 2002
Commission File No. 001-09618. *10.24    Board of Directors resolution amending
the 1994 Performance Incentive Plan, the 1998 Supplemental Stock Plan and the
1998 Non-Employee Director Stock Option Plan to prohibit the repricing and
discounting of options. Filed as Exhibit 10.36 to Form 10-K for the period ended
October 31, 2003, which was dated December 18, 2003 and filed December 19, 2003.
Commission File No. 001-09618. *10.25    Navistar International Corporation 1998
Non-Employee Director Stock Option Plan, as amended. Filed as Exhibit 10.1 to
Form S-8 dated April 19, 2002 and filed April 23, 2002. Registration
No. 333-86754. *10.26    Board of Directors resolution terminating the 1998
Non-Employee Directors Plan. Filed as Exhibit 10.39 to Form 10-Q for the period
ended April 30, 2004, which was dated and filed June 9, 2004. Commission File
No. 001-09618. *10.27
&10.28    Compensation Committee and Board of Directors resolutions approving
certain technical amendments to Navistar’s 1994 Performance Incentive Plan, 1998
Supplemental Stock Plan, 1998 Interim Stock Plan, 1998 Non-Employee Directors
Stock Option Plan and 2004 Performance Incentive Plan. Filed as Exhibits 10.69
and 10.70 to Form 8-K dated and filed April 20, 2007. Commission File No.
001-09618. *10.29
&10.30    Compensation Committee and Board of Directors resolutions approving
certain change of control amendments to Navistar’s 2004 Performance Incentive
Plan, 1998 Non-Employee Directors Stock Option Plan, 1988 Non-Employee Directors
Stock Option Plan, 1994 Performance Incentive Plan, 1998 Supplemental Stock Plan
and 1998 Interim Stock Plan. Filed as Exhibits 10.72 and 10.73 to Form 8-K dated
and filed June 22, 2007. Commission File No. 001-09618.

 

E-5



--------------------------------------------------------------------------------

10.31    ABL Credit Agreement dated June 15, 2007 among International Truck and
Engine Corporation and four of its other manufacturing subsidiaries, namely, IC
Corporation, IC of Oklahoma, LLC, SST Truck Company LP and International Diesel
of Alabama, LLC, the lenders thereto, Credit Suisse, as administrative agent,
Bank of America, N.A., as collateral agent, Banc of America Securities LLC and
JPMorgan Chase Bank, N.A., as co-syndication agents, General Electric Capital
Corporation and Wachovia Capital Finance Corporation (Central), as
co-documentation agents, Credit Suisse Securities (USA) LLC, Banc of America
Securities LLC and J.P. Morgan Securities Inc. as joint lead bookrunners, and
Credit Suisse Securities (USA) LLC and Banc of America Securities LLC, as joint
lead arrangers. Filed as Exhibit 10.71 to Form 8-K dated and filed June 19,
2007. Commission File No. 001-09618. *10.32    Form of Indemnification Agreement
which is executed with all non-employee directors dated December 11, 2007. Filed
as Exhibit 10.93 to Form 10-K for the period ended October 31, 2007, which was
dated and filed May 29, 2008. Commission File No. 001-09618. *10.33    Board of
Directors resolution approving an additional retainer for the lead director of
the Board of Directors. Filed as Exhibit 10.94 to Form 10-K for the period ended
October 31, 2007, which was dated and filed May 29, 2008. Commission File No.
001-09618. *10.34    Compensation Committee and Board of Directors approval of
2008 long term emergence incentive grants to non-employee directors and named
executive officers. Filed as Exhibit 10.95 to Form 10-Q for the period ended
April 30, 2008, which was dated and filed June 27, 2008. Commission File No.
001-09618. *10.35    Navistar, Inc. Supplemental Executive Retirement Plan, as
amended and restated effective as of January 1, 2005 (including amendment
through July 31, 2008). Filed as Exhibit 10.82 to Quarterly Report on Form 10-Q
for the period ended July 31, 2008, which was dated and filed on September 3,
2008. Commission File No. 001-09618. *10.36    Navistar, Inc. Managerial
Retirement Objective Plan, as amended and restated effective as of January 1,
2005 (including amendments through July 31, 2008). Filed as Exhibit 10.83 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618. In December
2008, the Navistar Financial Corporation Managerial Retirement Objective Plan
was merged with and into the Navistar, Inc. Managerial Retirement Objective Plan
without requiring material modifications to the Navistar, Inc. Managerial
Retirement Objective Plan as the plans were substantially identical. *10.37   
Navistar, Inc. Supplemental Retirement Accumulation Plan, effective as of
January 31, 2008 (including amendments through July 31, 2008). Filed as Exhibit
10.85 to Quarterly Report on Form 10-Q for the period ended July 31, 2008, which
was dated and filed on September 3, 2008. Commission File No. 001-09618. *10.38
   Form of Incentive Stock Option Award Agreement. Filed as Exhibit 10.87 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618. *10.39   
Form of Non-Qualified Stock Option Award Agreement. Filed as Exhibit 10.89 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618. *10.40   
Form of Restoration Stock Option Award Agreement. Filed as Exhibit 10.91 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618. *10.41   
Form of Non-Employee Director Stock Option Award Agreement. Filed as Exhibit
10.93 to Quarterly Report on Form 10-Q for the period ended July 31, 2008, which
was dated and filed on September 3, 2008. Commission File No. 001-09618.

 

E-6



--------------------------------------------------------------------------------

*10.42    Form of Restricted Stock Award Agreement. Filed as Exhibit 10.95 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618. *10.43   
Form of Deferred Share Unit Certificate. Filed as Exhibit 10.97 to Quarterly
Report on Form 10-Q for the period ended July 31, 2008, which was dated and
filed on September 3, 2008. Commission File No. 001-09618. *10.44    Board of
Directors resolution amending the 1998 Non-Employee Director Stock Option Plan
to permit net settlement of shares. Filed as Exhibit 10.98 to Quarterly Report
on Form 10-Q for the period ended July 31, 2008, which was dated and filed on
September 3, 2008. Commission File No. 001-09618. *10.45    Compensation
Committee resolutions amending the Navistar’s 1994 Performance Incentive Plan,
1998 Interim Stock Plan, 1998 Supplemental Stock Plan, 2004 Performance
Incentive Plan and the 1998 Non-Employee Director Stock Option Plan, to permit
net settlement of shares. Filed as Exhibit 10.99 to Quarterly Report on Form
10-Q for the period ended July 31, 2008, which was dated and filed on September
3, 2008. Commission File No. 001-09618. *10.46    Form of Restricted Stock Unit
Award Notice and Agreement. Filed as Exhibit 10.101 to Quarterly Report on Form
10-Q for the period ended July 31, 2008, which was dated and filed on
September 3, 2008. Commission File No. 001-09618. *10.47    Form of Premium
Share Unit Certificate, as amended. Filed as Exhibit 10.80 to Annual Report on
Form 10-K for the period ended October 31, 2008, which was dated and filed on
December 30, 2008. Commission File No. 001-09618. *10.48    Form of Premium
Share Deferral Election Form. Filed as Exhibit 10.81 to Annual Report on
Form 10-K for the period ended October 31, 2008, which was dated and filed on
December 30, 2008. Commission File No. 001-09618. *10.49    Navistar
International Corporation Non-Employee Directors’ Deferred Fee Plan, as amended
and restated December 16, 2008. Filed as Exhibit 10.83 to Annual Report on Form
10-K for the period ended October 31, 2008, which was dated and filed on
December 30, 2008. Commission File No. 001-09618. *10.50    Compensation
Committee and Board of Directors approval of 2009 long term incentive equity
grant awards to non-employee directors and named executive officers. Filed as
Exhibit 10.85 to Annual Report on Form 10-K for the period ended October 31,
2008, which was dated and filed on December 30, 2008. Commission File No.
001-09618. *10.51    First Amendment to the Navistar, Inc. Supplemental
Retirement Accumulation Plan. Filed as Exhibit 10.86 to Annual Report on Form
10-K for the period ended October 31, 2008, which was dated and filed on
December 30, 2008. Commission File No. 001-09618. *10.52    Navistar
International Corporation Amended and Restated Executive Stock Ownership Program
dated January 9, 2009. Filed as Exhibit 10.98 to Quarterly Report on Form 10-Q
for the period ended January 31, 2009, which was dated and filed on March 11,
2009. Commission File No. 001-09618. *10.53    Compensation Committee and Board
of Director resolutions amending the Navistar 1998 Non-Employee Director Stock
Option Plan, the Navistar 1988 Non-Employee Director Stock Option Plan, the
Navistar 1994 Performance Incentive Plan, the Navistar 1998 Interim Stock Plan
and the Navistar 1998 Supplemental Stock Plan. Filed as Exhibit 10.99 to
Quarterly Report on Form 10-Q for the period ended January 31, 2009, which was
dated and filed on March 11, 2009. Commission File No. 001-09618. 10.54    Truck
Business Relationship Agreement, dated as of April 3, 2009, by and among
Caterpillar, Inc., Navistar Inc. and Navistar International Corporation. Filed
as Exhibit 10.1 to Current Report on Form 8-K dated and filed April 7, 2009.
Commission File No. 001-09618.

 

E-7



--------------------------------------------------------------------------------

10.55    Joint Venture Operating Agreement, dated as of September 9, 2009, by
and among Caterpillar, Inc., Navistar, Inc., and NC2 Global, LLC. Filed as
Exhibit 10.1 to Current Report on Form 8-K dated and filed September 15, 2009.
Commission File No. 001-09618. 10.56    Identical Forms of a (1) Base Call
Option Transaction Confirmation, (2) Side Letter Agreement to the Base Call
Option Transaction Confirmation, (3) Base Warrants Confirmation and (4) Side
Letter Agreement to Base Warrants Confirmation, all dated October 22, 2009, were
entered into between Navistar International Corporation and each of JPMorgan
Chase Bank, National Association, Credit Suisse International, Deutsche Bank AG
and Bank of America, N.A. in connection with certain convertible note hedge
transactions. Copies of these agreements were filed as Exhibit 10.1(a) – 10.1(h)
and 10.2(a) – 10.2(h) to Current Report on Form 8-K dated and filed October 28,
2009. Commission File No. 001-09618. On October 28, 2009, Navistar International
Corporation entered into additional (1) Base Call Option Transaction
Confirmation, (2) Side Letter Agreement to the Base Call Option Transaction
Confirmation, (3) Base Warrants Confirmation and (4) Side Letter Agreement to
Base Warrants Confirmation with Credit Suisse International in respect of the
issuance of an additional $20,000,000 of convertible notes. Navistar
International Corporation has not filed these additional agreements in reliance
upon Instruction 2 to Item 601 of Regulation S-K in that each is substantially
identical in all material respects to those agreements previously filed. *10.57
   Board of Director Resolution approving the CEO Achievement Award. Filed as
Exhibit 10.6 to Form 8-K dated and filed December 18, 2009. Commission File No.
001-09618. *10.58    Navistar International Corporation 2004 Performance
Incentive Plan, Amended and Restated as of April 19, 2010 (marked to indicate
all changes from the December 15, 2009 version). Filed as Exhibit 10.109 to
Quarterly Report on Form 10-Q dated June 8, 2010 and filed June 9, 2010.
Commission File No. 001-09618. *10.59    Compensation Committee of the Board of
Directors resolutions approving the Annual Incentive Plan Criteria for 2010 for
named executive officers. Filed as Exhibit 10.8 to Form 8-K dated and filed
December 18, 2009. Commission File No. 001-09618. *10.60    Form of Amended and
Restated CEO Executive Severance Agreement dated January 1, 2010. Filed as
Exhibit 10.9 to Form 8-K dated and filed December 18, 2009. Commission File No.
001-09618. *10.61    Form of Amended and Restated Executive Severance Agreement
with all executive officers other than the CEO dated January 1, 2010. Filed as
Exhibit 10.10 to Form 8-K dated and filed December 18, 2009. Commission File No.
001-09618. 10.62    Amended and Restated Credit Agreement, dated as of December
16, 2009, by and among Navistar Financial Corporation, a Delaware corporation,
and Navistar Financial, S.A. DE C.V., Sociedad Financiera De Objeto Multiple,
Entidad No Regulada, a Mexican corporation, as borrowers, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank of America,
N.A., as syndication agent, and The Bank of Nova Scotia, as documentation agent.
Filed as Exhibit 10.1 to Navistar Financial Corporation’s Form 8-K dated and
filed December 18, 2009. Commission File No. 001-04146. 10.63    First
Amendment, dated June 28, 2010, to Amended and Restated Credit Agreement, by and
among Navistar Financial Corporation, a Delaware corporation, Navistar
Financial, S.A. DE C.V., Sociedad Financiera De Objeto Multiple, Entidad No
Regulada, a Mexican corporation, as borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., as
syndication agent, and The Bank of Nova Scotia, as documentation agent. Filed as
Exhibit 10.114 to Quarterly Report on Form 10-Q dated September 7, 2010 and
filed September 8, 2010. Commission File No. 001-09618.

 

E-8



--------------------------------------------------------------------------------

10.64    Second Amended and Restated Parents’ Side Agreement, dated as of
December 16, 2009, by and between Navistar International Corporation, a Delaware
corporation, and Navistar, Inc. (formerly known as International Truck and
Engine Corporation), a Delaware corporation, for the benefit of the lenders from
time to time party to the Amended and Restated Credit Agreement. Filed as
Exhibit 10.3 to Navistar Financial Corporation’s Form 8-K dated and filed
December 18, 2009. Commission File No. 001-04146. PLEASE NOTE THIS AGREEMENT
REPLACED IN ITS ENTIRETY THE AMENDED AND RESTATED PARENT GUARANTY REFERENCED AS
EXHIBIT 10.59 IN OUR 2009 10-K. 10.65    Second Amended and Restated Parent
Guarantee, dated as of December 16, 2009, by Navistar International Corporation,
a Delaware corporation, in favor of JPMorgan Chase Bank, N.A., as administrative
agent for the lenders party to the Amended and Restated Credit Agreement. Filed
as Exhibit 10.2 to Navistar Financial Corporation’s Form 8-K dated and filed
December 18, 2009. Commission File No. 001-04146. PLEASE NOTE THIS AGREEMENT
REPLACED IN ITS ENTIERITY THE AMENDED AND RESTATED PARENT GUARANTY REFERENCED AS
EXHIBIT 10.59 IN OUR 2009 10-K. 10.66    Amended and Restated Security, Pledge
and Trust Agreement dated as of July 1, 2005, between Navistar Financial
Corporation and Deutsche Bank Trust Company Americas, as Trustee, pursuant to
the terms of the Credit Agreement. Filed as Exhibit 10.02 to Navistar Financial
Corporation’s Form 8-K dated and filed July 1, 2005. Commission File No.
001-04146. 10.67    First Amendment, dated as of December 16, 2009, to the
Amended and Restated Security, Pledge and Trust Agreement, dated as of July 1,
2005, between Navistar Financial Corporation, a Delaware corporation, and
Deutsche Bank Trust Company Americas, a corporation duly organized and existing
under the laws of the State of New York, acting individually and as trustee for
the holders of the secured obligations under the Amended and Restated Credit
Agreement. Filed as Exhibit 10.4 to Navistar Financial Corporation’s Form 8-K
dated and filed December 18, 2009. Commission File No. 001-04146. 10.68   
Intercreditor Agreement, dated as of December 16, 2009, by and among Navistar
Financial Corporation, a Delaware corporation, Wells Fargo Equipment Finance,
Inc., a Minnesota corporation, Deutsche Bank Trust Company Americas, a
corporation duly organized and existing under the laws of the State of New York,
acting individually and as trustee for the holders of the secured obligations
under the Amended and Restated Credit Agreement, and JPMorgan Chase Bank, N.A.,
as administrative agent for the lenders party to the Amended and Restated Credit
Agreement. Filed as Exhibit 10.9 to Navistar Financial Corporation’s Form 8-K
dated and filed December 18, 2009. Commission File No. 001-04146. *10.69   
Compensation Committee and Board of Directors approval of 2010 long term
incentive equity grant awards to non-employee directors and named executive
officers. Filed as Exhibit 10.104 to Form 10-K dated and filed December 21,
2009. Commission File No. 001-09618. *10.70    Form of Cash Settled Restricted
Stock Unit Award Notice and Agreement. Filed as Exhibit 10.106 to Quarterly
Report on Form 10-Q dated and filed March 9, 2010. Commission File No.
001-09618. *10.71    Nominating and Governance Committee and Board of Directors
approval of changes to non-employee director compensation. Filed as Exhibit
10.112 to Quarterly Report on Form 10-Q dated September 7, 2010 and filed
September 8, 2010. Commission File No. 001-09618. 10.72    Loan Agreement for
the IFA Bonds dated as of October 1, 2010 between Navistar International
Corporation and the Illinois Finance Authority (“IFA”) (including as an exhibit
thereto, a copy of the Indenture relating to the IFA Bonds dated October 1, 2010
between the IFA and Citibank, N.A., as the Trustee, in order to provide all of
the defined terms and other applicable provisions used in the Loan Agreement
that are otherwise contained in the Indenture). Filed as Exhibit 10.1(a) to Form
8-K dated and filed October 27, 2010. Commission File No. 001-09618.

 

E-9



--------------------------------------------------------------------------------

10.73    Loan Agreement for the Cook County Bonds dated as of October 1, 2010 by
and between Navistar International Corporation and The County of Cook, Illinois
(including as an exhibit thereto a copy of the Indenture relating to the Cook
County Bonds dated October 1, 2010 by and between The County of Cook, Illinois
and Citibank, N.A., as the Trustee, in order to provide all of the defined terms
and other applicable provisions used in the Loan Agreement that are otherwise
contained in the Indenture). Filed as Exhibit 10.1(b) to Form 8-K dated and
filed October 27, 2010. Commission File No. 001-09618. 10.74    Bond Guarantee
in respect of the IFA Bonds dated as of October 1, 2010 from Navistar, Inc. to
Citibank, N.A., as the Trustee. Filed as Exhibit 10.2(a) to Form 8-K dated and
filed October 27, 2010. Commission File No. 001-09618. 10.75    Bond Guarantee
in respect of the Cook County Bonds dated as of October 1, 2010 from
Navistar, Inc. to Citibank, N.A., as the Trustee. Filed as Exhibit 10.2(b) to
Form 8-K dated and filed October 27, 2010. Commission File No. 001-09618. *10.76
   Annual Incentive Award Plan Criteria for fiscal year 2011 for named executive
officers. Filed as Exhibit 10.1 to Current Report on Form 8-K dated and filed
December 16, 2010. Commission File No. 001-09618. *10.77    Fiscal Year 2011
Long-Term Equity Grant award description to non-employee directors and named
executive officers. Filed as Exhibit 10.2 to Current Report on Form 8-K dated
and filed on December 16, 2010. Commission File No. 001-09618. *10.78    Form of
Cash Settled Performance-Based Stock Unit Award Notice and Agreement. Filed as
Exhibit 10.3 to Current Report on Form 8-K dated and filed December 16, 2010.
Commission File No. 001-09618.

The following documents of Navistar International Corporation are filed
herewith:

 

*10.79    Form of Supplement to Incentive Stock Option Award Agreement. *10.80
   Form of Supplement to Non-Qualified Stock Option Award Agreement. *10.81   
Form of Supplement to Restoration Stock Option Award Agreement. *10.82    Form
of Supplement to Non-Employee Director Stock Option Award Agreement.

 

* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

 

E-10